Filed 12/7/17 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2017 ND 280







State of North Dakota, 		Plaintiff and Appellee



v.



Eric Lance Sabot, 		Defendant and Appellant







No. 20170100







Appeal from the District Court of Burleigh County, South Central Judicial District, the Honorable Dann Edward Greenwood, Judge.



AFFIRMED.



Per Curiam.



Ladd R. Erickson, Assistant State’s Attorney, Washburn, ND, for plaintiff and appellee; on brief.



Thomas J. Glass, Bismarck, ND, for defendant and appellant; on brief.

State v. Sabot

No. 20170100



Per Curiam.

[¶1]	Eric Sabot appeals from a criminal judgment, entered after a bench trial, finding him guilty of terrorizing.  Sabot argues the evidence presented at trial was insufficient to convict him of terrorizing.  We summarily affirm under N.D.R.App.P. 35.1(a)(3), concluding sufficient evidence supports Sabot’s conviction.

[¶2]	Gerald W. VandeWalle, C.J.

Jon J. Jensen

Jerod E. Tufte

Daniel J. Crothers

Lisa Fair McEvers